                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF OREGON


VICKI S. W.,1                           6:18-cv-02157-BR

          Plaintiff,                    OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

          Defendant.


BRENT WELLS
Harder, Wells, Baron & Manning, P.C.
474 Willamette St.
Eugene, OR 97401
(541) 686-1969

          Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
LARS J. NELSON
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3717

            Attorneys for Defendant

BROWN, Senior Judge.

       Plaintiff Vicki S. W. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act and Supplemental

Security Income (SSI) under Title XVI of the Social Security

Act.   This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                        ADMINISTRATIVE HISTORY

       On January 13, 2015, Plaintiff protectively filed her




2 - OPINION AND ORDER
application for DIB and SSI benefits.     Tr. 13.2   Plaintiff

alleges a disability onset date of March 22, 2014.      Tr. 13, 194.

Plaintiff's application was denied initially and on

reconsideration.   An Administrative Law Judge (ALJ) held a

hearing on September 8, 2017.   Tr. 28-63.    Plaintiff and a

vocational expert (VE) testified at the hearing.      Plaintiff was

represented by an attorney at the hearing.

     On November 27, 2017, the ALJ issued an opinion in which

she found Plaintiff is not disabled and, therefore, is not

entitled to benefits.   Tr. 13-23.   Plaintiff requested review by

the Appeals Council.    On October 25, 2018, the Appeals Council

denied Plaintiff's request to review the ALJ's decision, and the

ALJ's decision became the final decision of the Commissioner.

Tr. 1-3.   See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

     On December 14, 2018, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner's decision.



                             BACKGROUND

     Plaintiff was born on October 30, 1972.     Tr. 22, 194.




     2 Citations to the official Transcript of Record (#11)
filed by the Commissioner on July 3, 2019, are referred to as
"Tr."


3 - OPINION AND ORDER
Plaintiff was 41 years old on her alleged disability onset date.

Tr. 22.   Plaintiff has a high-school education and completed one

year of college.    Tr. 22, 33.   Plaintiff has past relevant work

experience as a cashier/checker, office manager, nursery-school

attendant, personnel scheduler, "tool crib attendant," "Marker

2," industrial-truck operator, accounting clerk, and return-to-

factory clerk.   Tr. 21.

     Plaintiff alleges disability due to problems with her upper

and lower back, anxiety, major depression, arthritis in back and

neck, and migraines.    Tr. 66.

     Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.    See Tr. 18-20.



                                STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.      Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden, a claimant must

demonstrate her inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to



4 - OPINION AND ORDER
last for a continuous period of not less than 12 months."      42

U.S.C. § 423(d)(1)(A).   The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.     McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459-60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.      42

U.S.C. § 405(g).    See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).    Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."     Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   "It is more than a mere scintilla [of

evidence] but less than a preponderance."     Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.    Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's



5 - OPINION AND ORDER
decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner's findings if they are supported by inferences

reasonably drawn from the record.     Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).    The court may not substitute its

judgment for that of the Commissioner.     Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).     20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i).     See also Keyser v. Comm'r of Soc. Sec., 648

F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.     20 C.F.R.

§§ 404.1509, 404.1520(a)(4)(ii), 416.920(a)(4)(ii).     See also

Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner



6 - OPINION AND ORDER
determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.    20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).     See also Keyser,

648 F.3d at 724.   The criteria for the listed impairments, known

as Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).    The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.    20 C.F.R.

§§ 404.1520(e), 416.920(e).   See also Social Security Ruling

(SSR) 96-8p.   "A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."    SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.   Taylor v. Comm'r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.   20 C.F.R. §§ 404.1520(a)(4)(iv),



7 - OPINION AND ORDER
416.920(a)(4)(iv).    See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.   20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).    See also Keyser, 648 F.3d at 724-25.   Here

the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.   Lockwood v. Comm'r Soc. Sec. Admin., 616 F.3d

1068, 1071 (9th Cir. 2010).   The Commissioner may satisfy this

burden through the testimony of a VE or by reference to the

Medical-Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.    If

the Commissioner meets this burden, the claimant is not

disabled.   20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).



                           ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since March 22, 2014, Plaintiff's

alleged disability onset date.   Tr. 13.

     At Step Two the ALJ found Plaintiff has the severe

impairments of degenerative disc disease, hypothyroidism,

diabetes mellitus, hypertension, major depressive disorder,



8 - OPINION AND ORDER
post-traumatic stress disorder (PTSD), and panic disorder.

Tr. 15.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 16.   The ALJ found Plaintiff has the RFC to

perform medium work with the following limitations:   can only

lift and/or carry 50 pounds occasionally and 25 pounds

frequently; can only stand and/or walk for six hours with

regular breaks in an eight-hour work day; can only sit for six

hours with regular breaks in an eight-hour work day; cannot

climb ladders, ropes or scaffolds; must avoid exposure to

hazards such as machinery and work at unprotected heights; can

understand, remember, and carry out only short and simple

instructions; and can only make simple work-related judgments

and decisions.   The ALJ also found Plaintiff is "unlimited" in

her ability to push and/or pull and can have frequent

interactive contact with the public.   Tr. 17.

     At Step Four the ALJ concluded Plaintiff is able to perform

her past relevant work as a "Marker 2."   Tr. 21.

     In the alternative, at Step Five the ALJ found Plaintiff

can perform other jobs that exist in the national economy such



9 - OPINION AND ORDER
as production assembler, electrical-accessories assembler, and

cleaner/housekeeper.     Tr. 23.   Accordingly, the ALJ found

Plaintiff is not disabled.    Tr. 23.



                              DISCUSSION

     Plaintiff contends the ALJ erred when she (1) failed to

provide clear and convincing reasons for discounting Plaintiff's

subjective symptom testimony; (2) failed to provide legally

sufficient reasons for rejecting the opinion of Frank G. Lahman,

Ph.D., an examining psychologist; and (3) failed to provide

legally sufficient reasons for discounting the lay-witness

statement of Plaintiff's husband.     As a result of these errors,

Plaintiff contends the ALJ's assessment of Plaintiff's RFC is

not supported by substantial evidence in the record.

I.   The ALJ reasonably discounted Plaintiff's subjective
     symptom testimony.

     Plaintiff contends the ALJ erred when she failed to provide

clear and convincing reasons for discounting Plaintiff's symptom

testimony.

     A.      Standards

             The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.    "First, the ALJ must determine whether


10 - OPINION AND ORDER
the claimant has presented objective medical evidence of an

underlying impairment 'which could reasonably be expected to

produce the pain or other symptoms alleged.'"   Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)(quoting Lingenfelter

v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)).     The

claimant need not show his "impairment could reasonably be

expected to cause the severity of the symptom [he] has alleged;

[he] need only show that it could reasonably have caused some

degree of the symptom."   Garrison, 759 F.3d at 1014 (quoting

Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).        A

claimant is not required to produce "objective medical evidence

of the pain or fatigue itself, or the severity thereof."          Id.

           If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of

malingering, "the ALJ can reject the claimant's testimony about

the severity of [her] symptoms only by offering specific, clear

and convincing reasons for doing so."   Garrison, 759 F.3d at

1014-15.   See also Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006)("[U]nless an ALJ makes a finding of

malingering based on affirmative evidence thereof, he or she may

only find an applicant not credible by making specific findings

as to credibility and stating clear and convincing reasons for



11 - OPINION AND ORDER
each.").   General assertions that the claimant's testimony is

not credible are insufficient.     Parra v. Astrue, 481 F.3d 742,

750 (9th Cir. 2007).    The ALJ must identify "what testimony is

not credible and what evidence undermines the claimant's

complaints."     Id. (quoting Lester v. Chater, 81 F.3d 821, 834

(9th Cir. 1995)).

     B.      Analysis

             On April 22, 2015, Plaintiff submitted an Adult

Function Report.    Tr. 231.   Plaintiff noted she spends a lot of

time resting and she requires frequent rest breaks when doing

household chores, which are often done entirely by her husband

or daughter.    Tr. 232.   Plaintiff reported her mental-health

issues affect her ability to communicate with others.       Tr. 236.

             On September 8, 2017, Plaintiff testified at the

administrative hearing.    She testified her panic attacks and

anxiety prevent her from being around people.    Tr. 45-46.

Plaintiff also testified her depression medications are not

improving her symptoms, her depression keeps her from doing

"everything," and she has to "push" herself to get out of bed.

Tr. 46-47.

             The ALJ noted the medical and other evidence

"generally support" Plaintiff's statements regarding "the



12 - OPINION AND ORDER
alleged intensity, persistence, and limiting effects of [her]

symptoms" and that Plaintiff's "medically determinable

impairments could reasonably be expected to cause some of

[Plaintiff's] alleged symptoms."   Tr. 18 (emphasis in original).

The ALJ, however, concluded Plaintiff's statements "concerning

the intensity, persistence and limiting effects of these

symptoms are not entirely consistent with the medical evidence."

Tr. 18.   The ALJ noted Plaintiff's depression symptoms,

confusion, and agoraphobia improved with treatment.    Tr. 19-20.

For example, the ALJ noted in April 2014 when Plaintiff was

taking medications her treatment resulted in a normal mental-

status examination, but in July 2014 Plaintiff reported

worsening depression after stopping her medications.   Tr. 413,

423-25.   In August 2016 Plaintiff reported her depression was

improving, and she was "coming off" Prozac.   Tr. 20, 580.   In

January 2017 Plaintiff was again diagnosed with major depressive

disorder and generalized anxiety disorder, but she was having

regular sessions with a psychologist.   Tr. 622, 635-41.

           On this record the Court concludes the ALJ did not err

when she discounted Plaintiff's symptom testimony and found it

was not fully credible because the ALJ provided legally

sufficient reasons supported by substantial evidence in the



13 - OPINION AND ORDER
record for doing so.

II.   The ALJ did not err in her evaluation of Dr. Lahman's
      opinion.

      Plaintiff contends the ALJ erred when she failed to provide

legally sufficient reasons for discounting Dr. Lahman's opinion.

      A.     Standards

             "In disability benefits cases . . . physicians may

render medical, clinical opinions, or they may render opinions

on the ultimate issue of disability - the claimant's ability to

perform work."     Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014).     "In conjunction with the relevant regulations, [courts]

have . . . developed standards that guide [the] analysis of an

ALJ's weighing of medical evidence."     Ryan v. Comm'r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

             "If a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject

it by providing specific and legitimate reasons that are

supported by substantial evidence."     Id.   Even when

contradicted, a treating or examining physician's opinion is

still owed deference and will often be "entitled to the greatest

weight . . . even if it does not meet the test for controlling

weight."     Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).    An

ALJ can satisfy the "substantial evidence" requirement by


14 - OPINION AND ORDER
"setting out a detailed and thorough summary of the facts and

conflicting clinical evidence, stating his interpretation

thereof, and making findings."        Reddick, 157 F.3d at 725.   "The

ALJ must do more than state conclusions.        He must set forth his

own interpretations and explain why they, rather than the

doctors', are correct."        Id. (citation omitted).

     B.      Analysis

             On August 17, 2017, Dr. Lahman, an examining

psychologist, performed a Psychodiagnostic Evaluation of

Plaintiff.     Tr. 517.   He opined Plaintiff "does not appear to be

capable of sustaining even very simple work-related tasks."

Tr. 521.   Dr. Lahman also opined Plaintiff has "marked

limitations" in the categories of understanding, remembering,

and carrying out simple instructions.       Tr. 522.

             The ALJ gave "little weight" to Dr. Lahman's3 opinion

on the grounds that it was "internally inconsistent" and

"contradictory."     Tr. 20.    The ALJ noted Dr. Lahman found

Plaintiff is not capable of simple and repetitive task, but, on

the other hand, Dr. Lahman also concluded Plaintiff is capable

of handling her own funds.       Tr. 20, 521.



     3  The ALJ erroneously refers in her decision to Dr. Lahman
by Plaintiff's name.


15 - OPINION AND ORDER
            The ALJ also noted Dr. Lahman's opinion that Plaintiff

could not perform simple work-related tasks conflicts with the

opinions of Joshua Boyd, M.D., and Sandra Lundblad, M.D., agency

consultants, that Plaintiff's mental-status examinations "show

her to be able to sustain simple tasks."   Tr. 69, 74, 101.

            Plaintiff asserts "handling funds" does not require

sustaining a work-related task.   The Commissioner, however,

points out courts in this district have affirmed that managing

finances is associated with the sustained ability to do simple

work tasks.    See, e.g., Fritz v. Berryhill, No. 3:16-cv-02238-

HZ, 2017 WL 5500462, at *10 (D. Or. Nov. 16, 2017)(affirming a

finding that the plaintiff could perform simple work based on a

medical opinion that the plaintiff "could manage her own

funds.").

            On this record the Court concludes the ALJ properly

discounted the opinion of Dr. Lahman and provided legally

sufficient reasons supported by substantial evidence in the

record for doing so.

III. The ALJ's failure to articulate specifically her
     consideration of lay-witness statements was harmless error.

     Plaintiff contends the ALJ erred when she failed to provide

legally sufficient reasons for rejecting the lay-witness

statements of Richard W., Plaintiff's husband, regarding


16 - OPINION AND ORDER
Plaintiff's symptoms.

     A.     Standards

            Lay-witness testimony regarding a claimant's symptoms

is competent evidence that the ALJ must consider unless he

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."     Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001).    The ALJ's reasons for

rejecting lay-witness testimony must also be "specific."       Stout

v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir.

2006).    Germane reasons for discrediting a lay-witness's

testimony include inconsistency with the medical evidence and

the fact that the testimony "generally repeat[s]" the properly

discredited testimony of a claimant.     Bayliss v. Barnhart, 427

F.3d 1211, 1218 (9th Cir. 2005).     See also Williams v. Astrue,

493 F. App'x 866 (9th Cir. 2012).

            The ALJ is not required, however, "to discuss every

witness's testimony on a[n] individualized, witness-by-witness

basis.    Rather, if the ALJ gives germane reasons for rejecting

testimony by one witness, the ALJ need only point to those

reasons when rejecting similar testimony by a different

witness."    Molina v. Astrue, 674 F.3d 1104, 1114 (9th Cir.

2012).



17 - OPINION AND ORDER
     B.    Analysis

           On April 22, 2015, Plaintiff's husband provided a

Third-Party Function Report and noted Plaintiff's depression and

anxiety make it hard for Plaintiff to communicate with others.

Tr. 239.   He also stated he and/or his daughter help Plaintiff

complete household chores, and Plaintiff needs reminding to take

medications.   Tr. 240-41.

           The ALJ did not specifically discredit the testimony

of Plaintiff's husband.   In fact, the ALJ noted Richard W.'s

statements regarding the intensity, persistence, and limiting

effects of Plaintiff's symptoms were "generally supported" by

the record, but the ALJ pointed out that these statements "are

not entirely consistent with the medical evidence."   Tr. 18.

The ALJ concluded the statements of Richard W. regarding the

intensity, persistence and limiting effects of Plaintiff's

symptoms were not credible even though the ALJ did not

specifically articulate her reasons for doing so.   Tr. 18.

           On this record the Court concludes the ALJ erred when

she failed to articulate her reasons for discounting Richard

W.'s statement.   To the extent that the ALJ erred, however, the

Court concludes the error was harmless because the ALJ provided

sufficient reasons for rejecting similar testimony from



18 - OPINION AND ORDER
Plaintiff.   See Molina v. Astrue, 674 F.3d 1104, 1116-17 (9th

Cir. 2012)(failure to address lay-witness testimony is harmless

error if the ALJ provided sufficient reasons for rejecting

similar testimony).



                            CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 11th day of February, 2020.



                               /s/ Anna J. Brown

                          ______________________________________
                          ANNA J. BROWN
                          United States Senior District Judge




19 - OPINION AND ORDER
